Title: From George Washington to William Livingston, 16 December 1778
From: Washington, George
To: Livingston, William


  
    Dear sir.
    Head Quarters Middle brook [N.J.] 16 Decr 1778.
  
Till now I have not had a moments time to reply to your Excellencys several favors of the 12th 14th and 15th Inst.
I find every disposition not only to afford security to the people of Monmouth, and lessen the duty of their militia; but, to prevent the illicit trade and correspondence complained of between the disaffected in that County, and the City of New-York, could it be effected by any part of this army, consistent with that general plan which has been adopted for its cantonments.
Your Excellency will observe that I have already distributed largely for the security of this state, and that the safety of its inhabitants has been a particular consideration But it is impossible to include every place. Besides the detaching to the westward there is a brigade stationed at Bergen to cover the Country in that quarter. Should I venture on any further detachments from this part of the army it might very much endanger the whole. Small and unsupported cantonments might become objects with the enemy, and I should not have it in my power to give any essential service to the State at large or a serious opposition to the Enemy should they Shew themselves in force during the winter. I should also too much endanger the Stores.
As to the allotment of any particular corps of the cavalry for this purpose; they have all gone into quarters, and have long since had the necessary provision of forage established at those places—but besides this absolute rest from ordinary fatigue is indispensable that the horse may be in condition to act the ensuing campaign, as well as to have their accoutrements repaired.
I agree with your Excellency in opinion, that all persons of the enemy, captured under the circumstances as stated in your letter of the 14th, should be considered as prisoners to this particular State; and as such exchangeable by this State, for its own particular inhabitants in confinement or captivity with the enemy. I have the honor to be with great regard Your Excellencys very hble Servt

  Go: W.

